DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.

Status of the Claims
Applicant’s amendment amended claim 1.
Applicant’s amendment left claims 2, 4-8, 10-11 and 13-21 as originally filed or previously presented. 
Claims 3, 9, 12 remain canceled. 
Claims 1-2, 4-8, 10-11 and 13-21 filed 08/09/2021 are the current claims hereby under examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such limitations are:
In Claim 1, “connections that are configured such that in use the sensors can be connected to both electronic sensor drivers, decoding and identification and signal processing devices”
The specification filed 02/29/2019 mentions “electrical connections” on p. 11 line 8. For the purpose of examination, “connections” will refer to electrical connections (e.g., wires).
In Claim 2, “adjustment means that are configured to be adjusted in operational frequency to suit the desired application and support energy consumption economy.”
The specification filed 02/29/2019 does not mention any structure for “adjustment means.” For the purpose of examination, “adjustment means” will refer to any device capable of controlling the sampling rate of a sensor as is known in computing devices in the art.
In Claim 4, “one or more collectors configured for collecting pressure values based on a variety of technical mechanisms”
The claim further recites the structures of “optical spectroscopic, respectively fiber-optic technology (e.g. laser-based fiber-Bragg grating); piezo-electric mechanism; capacitive sensing mechanism; cantilever mechanical technology; electromagnetic technology; resistive strain technology; thermal mechanism; ionization mechanism; acoustic, radio-frequency, respectively resonant or MEMS technology; or ISFET transistor junction electronic technology, hybrid sensor, and any combinations thereof.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (Flexible Thin-Film PVDF-TrFE Based Pressure Sensor for Smart Catheter Applications). 
Regarding Claim 1, Sharma discloses a blood pressure monitoring system (Introduction, interventional catheter that includes multiple points of pressure measurement,) comprising:
See Figure 4(b), the catheter body is shown in yellow underneath a balloon and two pressure sensor); and
a construction (See Figure 4(b), the construction is being interpreted as the distal end of the catheter having the sensors and the balloon) having both distal and proximal pressure sensors that are spaced apart (From Figure 4(b), PVDF pressure sensors mounted…on either side of balloon), and are placed on an exterior surface of a shaft of the catheter body (on exterior surface of the catheter in Figure 4(b) and described as such in the abstract “fabricated pressure sensors were easily mountable on external surface of commercial catheters”), wherein each pressure sensor is not embedded in or disposed in a recess in the exterior surface of the shaft of the catheter body (Sensors are described as “mountable” which is not embedded or disposed in a recess), 
wherein the pressure sensors comprise connections (Materials and Methods, Flow Chamber for Sensor Characterization, two electrodes of the PVDF devices were connected to the terminals of the charge amplifier (Fig. 2b), as described above. Outputs from the charge amplifier were connected to a USB-type (6009) Data Acquisition Kit (National Instruments)) that are configured such that in use the sensors can be connected to electronic sensor drivers and decoding and identification and signal processing devices, respectively individual or combined power sources connected to said electronic sensor drivers and said decoding and identification and signal processing devices, said electronic sensor drivers also connected to said identification and signal processing devices (All of the above drivers, power sources, and devices are aspects of a computer processing system which can be connected to the pressure sensors by the USB connector. ), 
wherein each pressure sensor has a pressure sensing area facing radially outward (From Results, VDF sensors were secured on commercial catheters and placed inside a custom-built 3D vascular model (Fig. 3b) for simulating physiological pressure variations (0–300 mmHg)… and from Figures 1 and 4(b) it is clear that when the sensors are “mounted” on an external surface of the catheter the pressure sensing area is facing radially outwards to determine the pressure in the local bloodstream) such that the pressure sensing area is configured to be in use in direct contact with the local bloodstream in the cardiovascular circulatory system (Summary, “monitor the pressure of the blood vessel.” The monitoring, or pressure sensing, is done by the direct contact of the pressure sensor on the external surface of the catheter with the local blood stream) such that the respective pressure sensors can measure a pressure in-situ on a first side of a lesion, stenosis, or orifice , and on a second side of the lesion, stenosis, or orifice (Because the sensor are spaced on opposite sides of the balloon, the sensors can measure the pressure on a first side of a lesion, stenosis, or orifice and on the second side when the balloon is used to place them).

Regarding Claim 4, Sharma further discloses wherein the pressure sensors comprise one or more collectors (Thin-Film Sensor Design and Fabrication, the sensors are formed with electrodes which are being interpreted as the “collectors”) configured for collecting pressure values based on a variety of technical mechanisms, including but not limited to: optical spectroscopic, respectively fiber-optic technology (e.g. laser-based fiber-Bragg grating); piezo-electric mechanism (Introduction, flexible, compact structures for biosensing application using piezoelectric materials); capacitive sensing mechanism; cantilever mechanical technology; electromagnetic technology; resistive strain technology; thermal mechanism; ionization mechanism; acoustic, radio-frequency, respectively resonant or MEMS technology; or ISFET transistor junction electronic technology, hybrid sensor, and any combinations thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (Flexible Thin-Film PVDF-TrFE Based Pressure Sensor for Smart Catheter Applications) as applied to claim 1 above, and further in view of Poeggel (“Optical Fibre Pressure Sensors in Medical Applications”) and Webber (WO 2010027957 A2).
Regarding Claim 2, Sharma discloses the system of claim 1.
However, Sharma does not explicitly disclose wherein the pressure sensors are capable of operating under a data acquisition rate that is higher than a highest frequency information imbedded in a physiological process that is being monitored, and wherein said data acquisition processes is provided with adjustment means that are configured to be adjusted in operational frequency to suit an application and support energy consumption economy.
Poeggel teaches a system wherein the pressure sensors are capable of operating under a data acquisition rate that is higher than a highest frequency information imbedded in a physiological process that is being monitored (Section 2.1 paragraph 6, in practice, a medical sensor should acquire 5–10-times more samples than the highest frequency). It would have been obvious before the effective filing date of the claimed invention to modify the pressure sensors disclosed by Sharma to record at frequencies well above the highest frequency information of the physiological process to as taught in Poeggel to preserve the signal (Poeggel Section 2.1 paragraph 6).
Webber teaches an apparatus wherein said data acquisition processes is provided with adjustment means that are configured to be adjusted in operational frequency to suit an application and support energy consumption economy ([0079], the controller can, in some embodiments, be configured to provide input back to the sensors, such as to change the frequency of continuous sensing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed by Sharma to include the frequency control taught in Webber to adjust the therapeutic setting on a therapeutic device at least partially based on the physiologic parameter feedback information (Webber [0018]).

Claim(s) 5 an 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (Flexible Thin-Film PVDF-TrFE Based Pressure Sensor for Smart Catheter Applications) as applied to claim 1 above, and further in view of Pageard (US 20110144637 A1).
Regarding Claim 5, Sharma discloses the system of claim 1 as described above.
However, Sharma does not explicitly disclose wherein electronic values of a data acquisition can be routed to a signal processing and diagnostic value display system by means of signal pre-processing in a routing mechanism incorporated in an electronic plug and signal conditioning unit attached to the pressure sensors on the proximal end of the catheter body. Sharma does suggest that electronic values from data acquisition can be displayed on an output (See Figure 6) and that the catheter body includes a USB attachment (Flow Chamber for Sensor Characterization, Outputs from the charge amplifier were connected to a USB-type (6009) Data Acquisition Kit (National Instruments)).
Pageard teaches a catheter system ([0001], catheter-based methods, systems) wherein electronic values of a data acquisition ([0047], input signals from the pressure sensors 120a and 120b) can be routed to a signal processing and diagnostic value display system ([0047], output module 170 that is electrically coupled to first and second pressure sensors) by means of signal pre-processing ([0047], Output module 170 may include signal processing capabilities) in a routing mechanisms incorporated in an electronic plug ([0047], an electronic plug is a method to electrically couple elements) and signal conditioning unit attached to the pressure sensors on the proximal end of the catheter body ([0047], output module 170 in Fig. 2 is on proximal end of sensing device opposite the sensors 120a and 120b which are on the distal end of the device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify non-descript data acquisition system disclosed in Sharma for outputting the data to include the system taught by Pageard to provide an indication about the status of the procedure based on the sensed signals (Pageard [0050]).


However, Sharma does not explicitly disclose wherein a distal segment of the catheter body having a straight shape is configured to be placed on a first side of a lesion. Sharma does teach that a straight segment of a distal portion of the catheter comprises a pressure sensors and is distal a balloon in Fig. 4(b).
Pageard teaches a catheter system ([0001], catheter-based methods, systems) wherein a distal segment of the catheter body having a straight shape is configured to be placed on a first side of a lesion (See Fig. 2, elongate catheter body 115 is placed on first side of lesion when expandable chamber 130 is filled). It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to place the sensor on the distal straight portion disclosed by Sharma on one side of a lesion as taught by Pageard to enable a differential pressure measurement to determine the degree of occlusion (Pageard [0017]).

Claim(s) 6-8, 10, 13-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (Flexible Thin-Film PVDF-TrFE Based Pressure Sensor for Smart Catheter Applications) as applied to claim 1 above, and further in view of Langston (US 9332914 B2).
Regarding Claim 6, Sharma discloses the system of claim 1 as described above.
However, Sharma does not explicitly disclose wherein the catheter body comprises a single lumen, or multiple lumina that are individually or combined encapsulated by a braided jacket material.
Langston teaches a catheter wherein the catheter body comprises a single lumen, or multiple lumina (Col. 3 lines 12-13, dual lumen portion 14) that are individually or combined encapsulated by a braided jacket material (Col. 3 lines 28-29, inner lumen wall 28 is formed from strong braided diagnostic tubing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Sharma to include the braid taught by Langston Col. 3 lines 28-29). Withstanding high pressure injections is important to protecting the safety of the patient as the catheter does not degrade or breakdown during use in the body which could lead to complications.

Regarding Claim 7, Sharma discloses the system of claim 1 as described above.
However, Sharma does not explicitly disclose wherein the catheter body includes at least one side-hole in a distal segment of the catheter body and at least one hole in a distal tip orifice of the catheter body enabling outflow from a lumen of the catheter body.
Langston teaches a catheter (Abstract) wherein the catheter body includes at least one side-hole in a distal segment of the catheter body (Fig. 2, straight side holes 32 are on distal segment of catheter before the bend 40) and at least one hole in a distal tip orifice of the catheter body (Fig. 2, spiral sideholes 46 are distributed over a section of second straight portion of the distal tip) enabling outflow from a lumen of the catheter body (Col. 4 lines 4-6, Spiral sideholes 46 are in fluid communication with inner lumen 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Sharma to include the side holes taught by Langston to provide a conduit for taking a pressure measurement as well as providing a conduit for the injection of diagnostic fluids (Langston Col. 2 lines 58-61). A physician may then observe the flow of radiopaque fluid by fluoroscopy of the heart across the aortic valve to diagnose abnormalities in the flow pattern.

Regarding Claim 8, Sharma discloses the system of claim 1 as described above.
However, Sharma does not explicitly disclose wherein a distal segment of the catheter body having a shape of a "pig-tail" or J-shape (angiographic) catheter, having a shape of a left-, or 
Langston teaches a system wherein a distal segment of the catheter body having the shape of a "pig-tail" or J-shape (angiographic) catheter (Col. 3 lines 61-62, Pigtail 44 extends distally from the termination of second straight portion 42.), having a shape of a left-, or respectively, right- "Amplatz" configuration, or Judkins coronary catheter, or other shaped tip configuration that is curved, is configured to be placed on a first side of the lesion (Claim 1 lines 7-10, advancing the catheter through the vascular lumen, including positioning a segment of the single lumen portion, having one or more distal side holes, on a first side of a lesion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Sharma to include the pigtail shape taught in Langston both to anchor the single lumen portion 16 within the left ventricle and to present a blunt rounded structure to the internal ventricular wall to reduce the risk of trauma to the ventricular wall (Langston Col. 4 lines 31-34).

Regarding Claim 10, Sharma discloses the system of claim 1 as described above.
However, Sharma does not explicitly disclose wherein a distal segment of the catheter body includes mechanical attributes configured to anchor the distal segment of the catheter body on a first side of a lesion.
Langston teaches a system wherein a distal segment of the catheter body includes mechanical attributes that anchor the distal segment of the catheter on a first side of a lesion (Col. 4 lines 37-34, the pigtail 44 serves to anchor the single lumen portion 16 within one side of a lesion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Sharma to include the anchoring attributes as taught in Langston to reduce the risk of trauma (Langston Col. 4 lines 33-34).

Regarding Claim 13, Sharma discloses the system of claim 1 as described above.
However, Sharma does not explicitly disclose a bend on a distal segment of the catheter body configured for positioning the distal segment of the catheter body on a first side of a lesion.
Langston teaches a system wherein a bend (Col. 3 line 51, bend 40) on a distal segment of the catheter body (Col. 3 line 51, Bend 40 begins at the distal end of first straight portion) configured for positioning the distal segment of the catheter body on a first side of a lesion (Claim 9, positioning a bend catheter configuration on the first side of the lesion or across the lesion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter body disclosed by Sharma to include the bend configuration taught by Langston so that the second straight portion is in the left ventricle and the first straight portion and dual lumen portion are in the aorta (Langston Col. 4 lines 15-17). A bend as taught above would allow a physician to observe the flow of radiopaque fluid by fluoroscopy of the heart across the aortic valve and diagnose lesions from abnormalities in the flow pattern. 

Regarding Claim 14, Sharma discloses the system of claim 1 as described above.
However, Sharma does not explicitly disclose wherein a pressure gradient between a first and second part of the catheter body across a lesion is measured.
Langston teaches a system wherein a pressure gradient between a first and second part of the catheter body across a lesion is measured (Claim 1 lines 19-22, obtaining simultaneous pressure measurements from the first side of the lesion and the second side of the lesion; and determining a pressure differential across the lesion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Sharma to measure the pressure across a lesion as taught in Langston to gauge the severity of aortic stenosis Langston Col. 1 lines 66-67). Determining the severity of aortic stenosis would help the physician make the most informed decision to provide the best care to the patient. 

Regarding Claim 17, Sharma discloses the system of claim 1 as described above.
However, Sharma does not explicitly disclose wherein a first segment of the catheter body is curved or straight, a bend second, connecting with a second segment of the catheter body which is straight.
Langston teaches a system wherein a first segment of the catheter body is curved or straight, a bend second, connecting with a second segment of the catheter body which is straight (Col. 3 lines 45-46, Single lumen portion 16 generally includes first straight portion 38, bend 40, and second straight portion 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Sharma to include the structure taught by Sharma to allow the second straight portion to be in the left ventricle and the first straight portion and dual lumen portion to be in the aorta (Langston Col. 4 lines 15-17). A bend as taught above would allow a physician to observe the flow of radiopaque fluid by fluoroscopy of the heart across the aortic valve and diagnose lesions from abnormalities in the flow pattern. 
 
Regarding Claim 18, Sharma discloses the system of claim 1 as described above.
However, Sharma does not explicitly disclose a section having a plurality of holes over a length between 1.5 to 2.5 cm in either a spiral configuration at incremental angular rotation of a single hole, respectively any combination of multiple holes in one circumferential placement; or an alternating configuration of two opposing holes at a fixed angle; or any other angular back-forth switching configuration. 
Col. 3 lines 51-54, straight portion 42 is pierced by spiral sideholes 46) having a plurality of holes (Col. 3 line 54, sideholes) over a length between 1.5 to 2.5 cm (Col. 3 lines 54-56, desirably… distributed over a section of second straight portion 42 about two centimeters in length) in either a spiral configuration at incremental angular rotation of a single hole (Col. 3 lines 54-58, distributed in a spiral pattern that makes at least a Substantial portion of one turn around the circumference of second straight portion), respectively any combination of multiple holes in one circumferential placement; or an alternating configuration of two opposing holes at a fixed angle; or any other angular back-forth switching configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Sharma to include the spiral structure taught by Langston to provide for less distorted pressure readings and to allow for perfusion into the left ventricle (Langston Col. 2 lines 45-46). Less distorted measurements would allow for more accurate readings to be provided to the operator and would thus lead to more accurate prognosis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma (Flexible Thin-Film PVDF-TrFE Based Pressure Sensor for Smart Catheter Applications) as applied to claim 1 above, and in view of Ziv (WO 2008126074 A2).
Regarding Claim 15, Sharma discloses the system of claim 1 as described above.
However, Sharma does not disclose the system wherein a frequency content of a pressure signal resulting from a heart beat is acquired and routed to a monitoring system connected to a proximal end of the catheter body. 
Ziv teaches a system wherein a frequency content of a pressure signal resulting from a heart beat is acquired (Page 9 lines 22-32, input signal is received from pressure sensor 101 and the input signal received in step 200 is separated into the valve sensing portion and the heartbeat sensing portion, preferably by frequency band) and routed to a monitoring system connected to a proximal end of the catheter body (Page 10, circuitry 110 may be operative in response to at least an output of the pressure sensor and is located at proximal end of catheter in Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling system disclosed by Sharma to include the frequency calculator taught in Ziv to distinguish between the heart valve opening/closing signal and the pressure wave that is generating by the emptying, filling and contraction of the right atrium (Ziv Page 1 lines 7-13). Distinguishing between these stages allows for an accurate placement of a catheter tip in a patient which increases the patient’s safety and the effectiveness of the system. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma (Flexible Thin-Film PVDF-TrFE Based Pressure Sensor for Smart Catheter Applications) as applied to claim 1 above, and in view of Davies (US 20150025330 A1).
Regarding Claim 16, Sharma discloses the system of claim 1 as described above.
However, Sharma does not disclose the system wherein a spectral pressure wave is used to derive geometric information about the shape and surface contour of an enclosure on a first and respectively a second side of a lesion, and allows the information to contribute to a geometric analysis of the lesion between the first and second side. 
Davies teaches a system wherein a spectral pressure wave ([0059], pressure measurements) is used to derive geometric information about the shape and surface contour of an enclosure on a first and respectively a second side of the lesion ([0059], utilized to identify the location), and allows the information to contribute to a geometric analysis of the lesion between the first and second side ([0059], assess the severity of the lesion or stenosis). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling system Davies [0059]). Understanding the location and severity of a lesion can help to identify the most viable treatment option for a particular vessel and increase the potential effectiveness of treatment for the patient. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma (Flexible Thin-Film PVDF-TrFE Based Pressure Sensor for Smart Catheter Applications) as applied to claim 1 above, and in further view of Langston (US 9332914 B2) and Jacobs (US 3794026 A).
Regarding Claim 19, Sharma discloses the system of claim 1 as described above.
However, modified Sharma does not teach the system comprising a second section a plurality of holes over a length between 3.5 to 4.5 cm in either a spiral configuration at incremental angular rotation of a single hole, respectively any combination of multiple holes in one circumferential placement; or an alternating configuration of two opposing holes at a fixed angle; or any other angular back-forth switching configuration.
Langston teaches the system a second section (Col. 3 line 39, lumen portion 14) having a plurality of holes (Col. 3 lines 39, at least two side holes 32) over a length between 3.5 to 4.5 cm (Col. 3 lines 40-41, side holes 32 are distributed over an area covering approximately four centimeters). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Sharma to include the spiral structure taught by Langston to provide for less distorted pressure readings and to allow for perfusion into the left ventricle (Langston Col. 2 lines 45-46). Less distorted measurements would allow for more accurate readings to be provided to the operator and would thus lead to more accurate prognosis.
Jacobs teaches a system wherein a second section having a plurality of holes are in either a spiral configuration at incremental angular rotation of a single hole, respectively any combination of Col. 20 line 24, Fig. 6, side holes 261 in an alternating configuration of two opposing holes at a fixed angle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second hole section taught in Langston to include the form taught by Jacob to aid in lateral transmission of the pressurized fluid (Jacobs Col. 20 lines 26-29). The transmission of fluids leads to less distorted pressure measurements that allow for more accurate readings to be provided to the operator and would lead to more accurate prognosis for the patient.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma (Flexible Thin-Film PVDF-TrFE Based Pressure Sensor for Smart Catheter Applications) as applied to claim 1 above, and in view of Riley (US 20130255390 A1).
Regarding Claim 20, Sharma discloses the system of claim 1 as described above.
However, Sharma does not disclose the system wherein the pressure sensors will be unaffected by the conditions resulting from urging diagnostic fluid through a single lumen, respectively any of multiple lumen of the catheter up to 1200 PSI (approx. equivalence: 10345 kPa) pressure applied on a proximal entry of the catheter body, resulting in an outflow from a distal side of the catheter. 
Riley teaches a system wherein the pressure sensors ([0053], pressure sensor 50a) will be unaffected by the conditions resulting from urging diagnostic fluid through a single lumen, respectively any of multiple lumen of the catheter up to 1200 PSI ([0053], configured to withstand pressure in excess of 1200 psi without damaging the pressure sensor) pressure applied on a proximal entry of the catheter body, resulting in an outflow from a distal side of the catheter body ([0053], pressurized fluid from the powered fluid injector 12 may pass through the fluid path set 16 without damaging the pressure sensor 50a, while the pressure sensor 50a remains in fluid communication or contact with the fluid in the catheter connector conduit 36 via the continuously-open pressure port 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify catheter body disclosed by Sharma to be capable of withstanding pressure as taught in Riley to avoid damaging the sensor as fluid is passed through the catheter (Riley [0053]).  Avoiding damage of the pressure sensor is important to protecting the safety of the patient as the sensors do not degrade or breakdown during use in the body which could lead to complications or inaccurate measurements.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Langston (US 9332914 B2) and in view of Sharma (Flexible Thin-Film PVDF-TrFE Based Pressure Sensor for Smart Catheter Applications) and Pageard (US 20110144637 A1).
Regarding Claim 21, Langston discloses a method for measuring the in-situ blood-pressure difference between the left ventricular pouch and the volume in the aortic arch (Col. 1 line 66 – Col. 2 line 1, measure the pressure differential between the left ventricle and the aortic arch) comprising the step of providing and positioning a blood pressure monitoring system (Col. 3 line 11, coaxial dual lumen pigtail catheter 10).
 However, Langston does not teach that a blood pressure monitoring system according to claim 1. Sharma discloses the blood pressure monitoring system according to claim 1 (See above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method measuring blood pressure disclosed by Langston to include the device taught by Sharma to eliminate all the guess work during a trauma surgery and to provide the surgeons with efficient tools to monitor the catheter placement (Sharma Summary).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791